Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 1 of 32




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:20-cv-02281-DDD-KLM

   CHILE COLONIAL, LLC,

                  Plaintiff,

   v.

   TRADER JOE’S COMPANY,

                  Defendant.


   TRADER JOE’S COMPANY’S ANSWER TO CHILE COLONIAL, LLC’S COMPLAINT
                          AND COUNTERCLAIMS

          Defendant, Trader Joe’s Company (“Trader Joe’s”), by and through its counsel of record,

   answers and responds to Plaintiff Chile Colonial, LLC’s (“Chile Colonial”) Complaint as

   follows:

          1.      Trader Joe’s admits Plaintiff brought this action and purports to seek damages and

   injunctive relief. The remaining allegations in Paragraph 1 consist of legal conclusions to which

   no response is required. To the extent a response is required, Trader Joe’s denies the allegations

   in Paragraph 1.

          2.      Trader Joe’s lacks knowledge or information sufficient to form a belief as to the

   allegations of Paragraph 2 and, therefore, denies the same.

          3.      Trader Joe’s admits it is a California corporation with its main corporate office at

   800 S. Shamrock Avenue, Monrovia, California 91016. Trader Joe’s admits it operates grocery

   stores with locations in Colorado. Trader Joe’s admits it is registered to do business in Colorado

   and maintains a registered agent in Colorado.

          4.      Paragraph 4 asserts legal conclusions to which no response is required. To the

   extent a response is required, Trader Joe’s denies the allegations in Paragraph 4.




                                                    1
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 2 of 32




          5.      Trader Joe’s admits it operates stores and engages in the sale of goods in

   Colorado, including TRADER JOE’S Chili Onion Crunch. Paragraph 5 otherwise asserts legal

   conclusions to which no response is required. To the extent a response is required, Trader Joe’s

   denies the allegations in Paragraph 5.

          6.      Paragraph 6 asserts legal conclusions to which no response is required. To the

   extent a response is required, Trader Joe’s denies the allegations in Paragraph 6.

          7.      Trader Joe’s admits it markets and sells goods in Colorado. Paragraph 7

   otherwise asserts legal conclusions to which no response is required. To the extent a response is

   required, Trader Joe’s denies the allegations in Paragraph 7.

          8.      Trader Joe’s admits it sells goods in Colorado. Paragraph 8 otherwise asserts legal

   conclusions to which no response is required. To the extent a response is required, Trader Joe’s

   denies the allegations in Paragraph 8.

          9.      Paragraph 9 asserts legal conclusions to which no response is required. To the

   extent a response is required, Trader Joe’s denies the allegations in Paragraph 9.

          10.     Paragraph 10 asserts legal conclusions to which no response is required. To the

   extent a response is required, Trader Joe’s denies the allegations in Paragraph 10.

          11.     Paragraph 11 asserts legal conclusions to which no response is required. To the

   extent a response is required, Trader Joe’s denies the allegations in Paragraph 11.

          12.     Trader Joe’s lacks knowledge or information sufficient to form a belief about the

   truth of the allegations of paragraph 12 and therefore denies them.

          13.     Trader Joe’s lacks knowledge or information sufficient to form a belief about the

   truth of the allegations of paragraph 13 and therefore denies them.

          14.     Trader Joe’s lacks knowledge or information sufficient to form a belief about the

   truth of the allegations of paragraph 14 and therefore denies them.

          15.     Trader Joe’s denies U.S. Registration No. 4,835,102 was duly and legally issued.

   Trader Joe’s denies a registration certificate for any trademark is attached to Plaintiff’s

   Complaint. Trader Joe’s otherwise lacks knowledge or information sufficient to form a belief


                                                     2
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 3 of 32




   about the truth of the allegations of paragraph 15 and therefore denies them.

          16.     Paragraph 16 asserts legal conclusions to which no response is required. To the

   extent a response is required, Trader Joe’s denies the allegations in Paragraph 16.

          17.     Trader Joe’s lacks knowledge or information sufficient to form a belief about the

   truth of the allegations of paragraph 17 and therefore denies them.

          18.     Trader Joe’s lacks knowledge or information sufficient to form a belief about the

   truth of the allegations of paragraph 18 and therefore denies them.

          19.     Trader Joe’s admits the image set forth in paragraph 19 appears to display the

   words “CHILE CRUNCH” with the ® symbol adjacent thereto. Paragraph 19 otherwise asserts

   legal conclusions and argument to which no response is required. To the extent a response is

   required, Trader Joe’s lacks sufficient knowledge or information to form a belief as to the truth

   of the allegations in Paragraph 19 and on that basis denies those allegations.

          20.     Trader Joe’s lacks knowledge or information sufficient to form a belief about the

   truth of the allegations of paragraph 20 and therefore denies them.

          21.     Paragraph 21 asserts legal conclusions and argument to which no response is

   required. To the extent a response is required, Trader Joe’s lacks sufficient knowledge or

   information to form a belief as to the truth of the allegations in Paragraph 21 and on that basis

   denies those allegations.

          22.     Trader Joe’s denies the allegations in paragraph 22..

          23.     Trader Joe’s denies the allegations in paragraph 23.

          24.     Admitted.

          25.     Trader Joe’s admits on or around April 19, 2018 Trader Joe’s corresponded with

   Chile Colonial. Trader Joe’s denies the remaining allegations in paragraph 25.

          26.     Trader Joe’s denies the allegations in paragraph 26.

          27.     Trader Joe’s denies the allegations in paragraph 27.

          28.     Trader Joe’s admits that Trader Joe’s sells a condiment called TRADER JOE’S

   Chili Onion Crunch. Trader Joe’s denies that it created TRADER JOE’S Chile Onion Crunch


                                                    3
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 4 of 32




   after April 19, 2018. Trader Joe’s admits the image set forth in paragraph 28 appears to be an

   image of TRADER JOE’S Chili Onion Crunch.

          29.      Trader Joe’s admits that TRADER JOE’S Chili Onion Crunch contains olive oil,

   dried onions, dried garlic, dried red bell peppers, crushed chili peppers, toasted dried onions, sea

   salt, natural flavors, paprika oleoresin. Trader Joe’s otherwise denies the allegations in

   paragraph 29.

          30.      Trader Joe’s denies the allegations in paragraph 30.

          31.      Paragraph 31 asserts legal conclusions and argument to which no response is

   required. To the extent a response is required, Trader Joe’s denies the allegations in Paragraph

   31.

          32.      Trader Joe’s lacks knowledge or information sufficient to form a belief about the

   truth of the allegations of paragraph 32 and therefore denies them.

          33.      Trader Joe’s lacks knowledge or information sufficient to form a belief about the

   truth of the allegations of paragraph 33 and therefore denies them.

          34.      Trader Joe’s admits it received a letter from Plaintiff dated July 11, 2019.

   Paragraph 34 otherwise asserts legal conclusions and argument to which no response is required.

   To the extent a response is required, Trader Joe’s denies those allegations.

          35.      Trader Joe’s admits it received a letter from Plaintiff dated July 11, 2019.

   Paragraph 35 otherwise asserts legal conclusions and argument to which no response is required.

   To the extent a response is required, Trader Joe’s denies those allegations.

          36.      Trader Joe’s admits it received a letter from Plaintiff dated October 7, 2019.

   Paragraph 36 otherwise asserts legal conclusions and argument to which no response is required.

   To the extent a response is required, Trader Joe’s denies those allegations.

          37.      Trader Joe’s denies the allegations in paragraph 37.

          38.      Paragraph 38 asserts legal conclusions and argument to which no response is

   required. To the extent a response is required, Trader Joe’s denies that it “free-ride[s] on” or

   benefits from Plaintiff’s goodwill, and Trader Joe’s otherwise lacks sufficient knowledge or


                                                     4
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 5 of 32




   information to form a belief as to the truth of the allegations in Paragraph 38 and on that basis

   denies those allegations.

          39.     Trader Joe’s denies that Plaintiff’s Chile Crunch and TRADER JOE’S Chili

   Onion Crunch are “nearly identical products” or “directly competing goods.” Trader Joe’s

   otherwise lacks knowledge or information sufficient to form a belief about the truth of the

   allegations of paragraph 39 and therefore denies them.

          40.     Paragraph 40 asserts legal conclusions and argument to which no response is

   required. To the extent a response is required, Trader Joe’s denies the allegations in Paragraph

   40.

          41.     Trader Joe’s denies the allegations in paragraph 41.

          42.     Paragraph 42 asserts legal conclusions and argument to which no response is

   required. To the extent a response is required, Trader Joe’s denies the allegations in Paragraph

   42.

          43.     Trader Joe’s admits it has sold TRADER JOE’S Chili Onion Crunch after

   October 20, 2015. Trader Joe’s denies all other allegations in paragraph 43, including that it

   engaged in infringement.

          44.     Paragraph 44 asserts legal conclusions and argument to which no response is

   required. To the extent a response is required, Trader Joe’s denies the allegations in Paragraph

   44.

          45.     Paragraph 45 asserts legal conclusions and argument to which no response is

   required. To the extent a response is required, Trader Joe’s denies the allegations in Paragraph

   45.

          46.     Paragraph 46 asserts legal conclusions and argument to which no response is

   required. To the extent a response is required, Trader Joe’s denies the allegations in Paragraph

   46.

          47.     Paragraph 47 asserts legal conclusions and argument to which no response is

   required. To the extent a response is required, Trader Joe’s denies the allegations in Paragraph


                                                    5
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 6 of 32




   47.

          48.     Trader Joe’s denies the allegations in paragraph 48.

          49.     Trader Joe’s denies the allegations in paragraph 49.

          50.     Trader Joe’s denies the allegations in paragraph 50.

          51.     Paragraph 51 asserts legal conclusions and argument to which no response is

   required. To the extent a response is required, Trader Joe’s denies the allegations in Paragraph

   51.

          52.     Paragraph 52 asserts legal conclusions and argument to which no response is

   required. To the extent a response is required, Trader Joe’s denies the allegations in Paragraph

   52.

          53.     Trader Joe’s denies the allegations in paragraph 53.

          54.     In response to Paragraph 54, Trader Joe’s incorporates by this reference each and

   every admission, denial, and allegation set forth in Paragraphs 1 through 53, inclusive, of this

   Answer.

          55.     To the extent that the term “Chile Colonial mark” is a contention that CHILE

   CRUNCH functions as a trademark, Paragraph 55 asserts a legal conclusion to which no

   response is required. To the extent a response is required, Trader Joe’s lacks knowledge or

   information sufficient to form a belief about the truth of the allegations of paragraph 55 and

   therefore denies them.

          56.     Paragraph 56 asserts legal conclusions and argument to which no response is

   required. To the extent a response is required, Trader Joe’s denies the allegations in Paragraph

   56.

          57.     Paragraph 57 asserts legal conclusions and argument to which no response is

   required. To the extent a response is required, Trader Joe’s denies the allegations in Paragraph

   57.

          58.     Trader Joe’s admits it has used the term “Chili Onion Crunch” on its website,

   advertising, and product labeling of TRADER JOE’S Chili Onion Crunch. Paragraph 58


                                                    6
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 7 of 32




   otherwise asserts legal conclusions and argument to which no response is required. To the extent

   a response is required, Trader Joe’s denies the allegations in Paragraph 58.

          59.     Paragraph 59 asserts legal conclusions and argument to which no response is

   required. To the extent a response is required, Trader Joe’s denies the allegations in Paragraph

   59.

          60.     Paragraph 60 asserts legal conclusions and argument to which no response is

   required. To the extent a response is required, Trader Joe’s denies the allegations in Paragraph

   60.

          61.     Paragraph 61 asserts legal conclusions and argument to which no response is

   required. To the extent a response is required, Trader Joe’s denies the allegations in Paragraph

   61.

          62.     Trader Joe’s admits it has not entered into any license agreements with Plaintiff.

   Otherwise, the allegations of paragraph 62 are too vague and conclusory to respond to. To the

   extent a response is required, Trader Joe’s denies the allegations in paragraph 62.

          63.     Paragraph 63 asserts legal conclusions and argument to which no response is

   required. To the extent a response is required, Trader Joe’s denies the allegations in Paragraph

   63.

          64.     Trader Joe’s denies the allegations in Paragraph 64.

          65.     Trader Joe’s denies the allegations in Paragraph 65.

          66.     Trader Joe’s denies the allegations in Paragraph 66.

          67.     Trader Joe’s denies the allegations in Paragraph 67.

          68.     Trader Joe’s denies the allegations in Paragraph 68.

          69.     Trader Joe’s denies the allegations in Paragraph 69.

          70.     In response to Paragraph 70, Trader Joe’s incorporates by this reference each and

   every admission, denial, and allegation set forth in Paragraphs 1 through 69, inclusive, of this

   Answer.

          71.     Trader Joe’s admits it sells a product called TRADER JOE’S Chili Onion Crunch


                                                    7
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 8 of 32




   that contains garlic and onions. Trader Joe’s denies the remaining allegations of paragraph 71.

          72.     Trader Joe’s denies the allegations in Paragraph 72.

          73.     Trader Joe’s denies the allegations in Paragraph 73.

          74.     Trader Joe’s denies the allegations in Paragraph 74.

          75.     Trader Joe’s denies the allegations in Paragraph 75.

          76.     Trader Joe’s denies the allegations in Paragraph 76.

          77.     Trader Joe’s denies the allegations in Paragraph 77.

          78.     In response to Paragraph 78, Trader Joe’s incorporates by this reference each and

   every admission, denial, and allegation set forth in Paragraphs 1 through 77, inclusive, of this

   Answer.

          79.     To the extent that the term “Chile Colonial mark” is a contention that CHILE

   CRUNCH functions as a trademark, Paragraph 79 asserts a legal conclusion to which no

   response is required. To the extent a response is required, Trader Joe’s lacks knowledge or

   information sufficient to form a belief about the truth of the allegations of paragraph 79 and

   therefore denies them.

          80.     To the extent that the term “Chile Colonial mark” is a contention that CHILE

   CRUNCH functions as a trademark, Paragraph 80 asserts a legal conclusion to which no

   response is required. To the extent a response is required, Trader Joe’s lacks knowledge or

   information sufficient to form a belief about the truth of the allegations of paragraph 80 and

   therefore denies them.

          81.     Trader Joe’s denies the allegations in Paragraph 81.

          82.     Trader Joe’s denies the allegations in Paragraph 82.

          83.     Paragraph 83 asserts legal conclusions to which no response is required. To the

   extent a response is required, Trader Joe’s denies the allegations in Paragraph 83.

          84.     Paragraph 84 asserts legal conclusions to which no response is required. To the

   extent a response is required, Trader Joe’s denies the allegations in Paragraph 84.

          85.     Trader Joe’s denies the allegations in Paragraph 85.


                                                    8
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 9 of 32




          86.     Trader Joe’s denies the allegations in Paragraph 86.

          87.     Trader Joe’s denies the allegations in Paragraph 87.

          88.     Trader Joe’s denies the allegations in Paragraph 88.

          89.     Trader Joe’s denies the allegations in Paragraph 89.

          90.     In response to Paragraph 90, Trader Joe’s incorporates by this reference each and

   every admission, denial, and allegation set forth in Paragraphs 1 through 89, inclusive, of this

   Answer.

          91.     Trader Joe’s denies the allegations in Paragraph 91.

          92.     Trader Joe’s denies the allegations in Paragraph 92.

          93.     Trader Joe’s admits that its product label uses the descriptive words “Chili Onion

   Crunch” next to its unique and registered TRADER JOE’S trademark. Trader Joe’s otherwise

   denies the allegations in Paragraph 93.

          94.     Trader Joe’s denies the allegations in Paragraph 94.

          95.     Paragraph 95 asserts legal conclusions to which no response is required. To the

   extent a response is required, Trader Joe’s denies the allegations in Paragraph 95.

          96.     Trader Joe’s denies the allegations in Paragraph 96.

          97.     Trader Joe’s denies the allegations in Paragraph 97.

          98.     In response to Paragraph 98, Trader Joe’s incorporates by this reference each and

   every admission, denial, and allegation set forth in Paragraphs 1 through 97, inclusive, of this

   Answer.

          99.     Trader Joe’s denies the allegations in Paragraph 99.

          100.    Trader Joe’s denies the allegations in Paragraph 100.

          101.    Trader Joe’s denies the allegations in Paragraph 101.

          102.    Trader Joe’s denies the allegations in Paragraph 102.



                                       PRAYER FOR RELIEF




                                                    9
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 10 of 32




          Plaintiff’s prayer for relief contains legal conclusions to which no response is required.

   To the extent a responsive pleading is deemed to be required, Trader Joe’s denies that Plaintiff is

   entitled to any relief, whether damages, an injunction or otherwise. Trader Joe’s seeks its own

   fees in responding to Plaintiff’s deficient Complaint.

                                             JURY DEMAND

          Plaintiff’s demand for trial by jury is a legal statement to which no response is required.

   Trader Joe’s likewise requests a trial by jury on all issues so triable.

                                          GENERAL DENIAL

          To the extent that any allegations of Plaintiff’s Complaint are not specifically admitted,

   Trader Joe’s denies them.

                                      AFFIRMATIVE DEFENSES

          1.      Subject to the responses above, Trader Joe’s alleges and asserts the following

   defenses in response to the allegations, undertaking the burden of proof only as to those defenses

   deemed affirmative defenses by law, regardless of how such defenses are denominated herein. In

   addition to the affirmative defenses described below, subject to its responses above, Trader Joe’s

   specifically reserves all rights to allege additional affirmative defenses that become known through

   the course of discovery.

                                               First Defense

          2.      Plaintiff’s Complaint fails to state a claim upon which relief can be granted,

   including, but not limited to, failure of Plaintiff’s Complaint to meet the standard for pleading set

   by the United States Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic

   Corp. v. Twombly, 550 U.S. 544 (2007).

                                              Second Defense

          3.      There is no likelihood of confusion, mistake, or deception based on Trader Joe’s

   use of the common, descriptive word “crunch” or common, descriptive phrase “chili onion

   crunch” in conjunction with its TRADER JOE’S-branded condiment.




                                                     10
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 11 of 32




           4.      Trader Joe’s and Plaintiff’s respective products at issue do not compete in the

   marketplace. The products at issue are not likely to be viewed as substitutes for each other.

   Trader Joe’s and Plaintiff’s products are also sold in different grocery retail channels. Trader

   Joe’s product is only found in Trader Joe’s retail stores. Trader Joe’s does not sell online or in

   any of the retailers in which Plaintiff sells its product.

           5.      Moreover, the words “Chili Onion Crunch” on Trader Joe’s product packaging

   appears in conjunction with the TRADER JOE’S trademark in Trader Joe’s distinctive bold, red

   lettering, which unequivocally identifies the product as coming from Trader Joe’s.

                                               Third Defense

           6.      Plaintiff’s claims are barred in whole or in part by the doctrine of prior use.

                                              Fourth Defense

           7.      Plaintiff’s claims are barred in whole or in part by the doctrine of estoppel. Plaintiff

   implicitly and explicitly allows third parties to use the terms “chile” and/or “crunch” in connection

   with chili products containing common ingredients.

                                                   Fifth Defense

           8.      Plaintiff’s claims are barred by laches, acquiescence, and unclean hands.

                                               Sixth Defense

           9.      Plaintiff is engaged in trademark misuse in attempting to monopolize the market

   beyond the boundaries of any purported trademark rights it may have, if any.

                                              Seventh Defense

           10.     Trader Joe’s actions were innocent and non-willful.

                                              Eighth Defense

           11.     Plaintiff has suffered no damages and/or has failed to mitigate its damages, if any.

                                               Ninth Defense

           12.     The Court, under doctrines of abstention and/or primary jurisdiction, should decline

   to adjudicate Plaintiff’s claims.

                                                   Tenth Defense


                                                      11
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 12 of 32




           13.     Trader Joe’s has a descriptive fair use defense, entitling it to use the terms “chile”,

   or “crunch” in connection with its own condiment.

                                  Reservation of Additional Defenses

           14.     Trader Joe’s reserves the right to assert any additional defenses or counterclaims

   which may now exist or in the future may be available based on discovery and further factual

   investigation in this case.

          TRADER JOE’S COUNTERCLAIMS AGAINST CHILE COLONIAL, LLC

           15.     For its counterclaims against Plaintiff, Defendant and Counterclaimant Trader

   Joe’s alleges on knowledge as to its own conduct and on information and belief as to all other

   matters, as follows:

                                    JURISDICTION AND VENUE

           16.     These counterclaims arise under 28 U.S.C. §§ 2201 and 2202. This Court has

   federal question jurisdiction over these counterclaims pursuant to 28 U.S.C. §§ 1331 and

   1138(a).

           17.     Acts giving rise to the claims asserted herein have occurred in this judicial

   district. Venue properly lies within the District of Colorado pursuant to 28 U.S.C. §§ 1391 and

   1400(a).

           18.     This Court has personal jurisdiction over Plaintiff because it resides in Colorado

   and because this action arises from Plaintiff’s activities within the state of Colorado. Moreover,

   by bringing its Complaint against Trader Joe’s in this Court, Plaintiff has consented to this

   Court’s jurisdiction.

                       Trader Joe’s and TRADER JOE’S Chili Onion Crunch

           19.     Defendant and Counterclaim-plaintiff Trader Joe’s is a California corporation

   with its principal place of business at 800 South Shamrock Avenue, Monrovia, California 91016.

   Trader Joe’s is engaged in the business of selling high-quality groceries at low prices, including

   thousands of its own products under the TRADER JOE’S brand label. Trader Joe’s owns




                                                     12
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 13 of 32




   numerous federally registered and common-law trademarks associated with its retail grocery

   chain and its products.

          20.     For many of the thousands of food and grocery products that Trader Joe’s

   develops and markets under its TRADER JOE’S brand, Trader Joe’s adds the unique TRADER

   JOE’S trademark to the common name of a food or grocery product, such as TRADER JOE’S

   Organic Hummus Dip, TRADER JOE’S Gummy Multivitamin Dietary Supplement, TRADER

   JOE’S Organic Reduced Sugar Raspberry Preserves, TRADER JOE’S Milk Chocolate Covered

   Potato Chips, TRADER JOE’S Roasted Garlic Salsa, TRADER JOE’S Macaroni & Cheese,

   TRADER JOE’S Salt and Vinegar Potato Chips, TRADER JOE’S Organic Cornflakes,

   TRADER JOE’S Organic Creamy Tomato Soup, TRADER JOE’S Gluten Free Rice Pasta,

   TRADER JOE’S Low Calorie Lemonade, TRADER JOE’S Hot and Sweet Mustard, TRADER

   JOE’S Tomato Paste Vine-Ripened Tomatoes, TRADER JOE’S Multigrain Tortilla Chips, and

   TRADER JOE’S Dark Chocolate Bars.

          21.     One such product sold by Trader Joe’s is a condiment called TRADER JOE’S

   Chili Onion Crunch. The condiment features the registered trademark, TRADER JOE’S,

   followed by “chili”, “onion” and “crunch” in an elaborate design, as seen below.




                                                  13
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 14 of 32




           22.     Trader Joe’s chose the term “Chili Onion Crunch” to inform customers that this

   food item contains chile peppers and onions with the quality of being crunchy.

                                    Plaintiff and CHILE CRUNCH

           23.     Plaintiff and Counterclaim-defendant, Chile Colonial, LLC is a Colorado limited

   liability company having its principal place of business at 8155 E. Fairmont Drive, Suite 1521,

   Denver Colorado 80230, is the owner of record for Trademark Registration No. 4,835,102 (the

   “Registration”) issued on October 20, 2015, for CHILE CRUNCH for the following goods:

           International Class 30: Condiments, namely, salsa; sauces.

           24.     The Registration is based on application Serial No. 86/474,975 (the

   “Application”), a copy of which is attached as Exhibit 1 hereto.

           25.     The Application was filed on December 9, 2014 by Plaintiff. The original

   recitation of goods claimed in the Application were “Condiments; Sauces.” Plaintiff sought

   registration on the Principal Register, claiming a first use in commerce of June 6, 2006.

           26.     On March 24, 2015, the Examining Attorney issued an office action refusing

   registration on the Principal Register because CHILE CRUNCH “merely describes a desirable

   feature of applicant’s goods.”

           27.     Specifically, the Examining Attorney noted that “CHILE” is defined as “very hot

   and finely tapering pepper of special pungency” and “CRUNCH describes a desirable feature of

   the goods, per applicant’s specimens of record describing its goods containing crunch chile.”

   The Examining Attorney determined this combination of words, used exactly as set forth in their

   dictionary definitions, rendered the overall application for CHILE CRUNCH descriptive and not

   entitled to registration.

           28.     Separately, the Examining Attorney also found the Application’s description of

   goods to be “indefinite” and “must be clarified.”

           29.     On June 4, 2015, Plaintiff responded to the March 24, 2015 office action,

   disclaiming the term “CHILE” and alleging acquired distinctiveness under Section 2(f).




                                                   14
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 15 of 32




          30.     Plaintiff also amended the description of goods to “Condiments, namely, salsa

   and tapenades; sauces” and noted that if the Examining Attorney refused to accept its Section

   2(f) claim it would amend the application for registration on the Supplemental Register.

          31.     On June 30, 2015, the Examining Attorney amended the identification of goods in

   the application to “Condiments, namely, salsa; sauces.” The Examining Attorney did not explain

   why it removed “tapenades” from the amended identification of goods.

          32.     Plaintiff did not submit to the USPTO any evidence of sales or advertising

   expenditures specific to CHILE CRUNCH.

          33.     Plaintiff did not submit to the USPTO any arguments against the descriptive

   nature of CHILE CRUNCH .

          34.     Plaintiff did not submit to the USPTO any survey evidence, market research, or

   consumer-reaction studies concerning CHILE CRUNCH.

          35.     Plaintiff did not submit to the USPTO any affidavits or declarations asserting

   recognition of CHILE CRUNCH as a source indicator.

          36.     On October 20, 2015, the USPTO allowed registration of CHILE CRUNCH, with

   the term “CHILE” disclaimed, for “Condiments, namely, salsa; sauces,” and recorded the

   Registration on the Principal Register.

          37.     The Examining Attorney assigned to examine the CHILE CRUNCH application

   erred in allowing the application to register. The refusal should have been maintained because

   CHILE CRUNCH is highly descriptive and has not acquired distinctiveness and, in the

   alternative, is generic when used in connection with sauces or condiments formed from chile

   peppers with the quality of being crunchy.

     CHILE CRUNCH Is Highly Descriptive And Has Not Acquired Distinctiveness, And, In

          The Alternative, Is Generic When Used In Connection With Plaintiff’s Goods

          38.     On information and belief, and based on the specimen submitted with the

   application for the Registration, Plaintiff’s goods sold under the CHILE CRUNCH mark are

   varieties of a condiment formed from chile peppers with the quality of being crunchy.


                                                  15
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 16 of 32




          39.     “Chile” is an alternative spelling of “chili” and means “a hot pepper of any of a

   group of cultivars (Capsicum annuum annuum group longum) noted for their pungency.” The

   Merriam-Webster Dictionary entry for “chile” is attached hereto as Exhibit 2.

          40.     “Crunch” means “the quality of being crunchy; the tendency to make a crunching

   sound when chewed or pressed.” The Merriam-Webster Dictionary entry for “crunch” is

   attached hereto as Exhibit 3.

          41.     Plaintiff describes the products sold under the CHILE CRUNCH mark as having

   the qualities and characteristics disclosed in the mark itself, namely, as “Heat Filled Crunch,”

   “Flavor + Chile + Crunch,” and “Crunchy, smoky, & infused with just the right amount of

   heat,” as shown in the excerpts from Plaintiff’s webpage below. The webpage also prominently

   depicts a chile pepper. A printout of Plaintiff’s webpage is attached hereto as Exhibit 4.




                                                   16
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 17 of 32




          42.     Thus, as used by Plaintiff, CHILE CRUNCH “immediately conveys knowledge of

   a quality, feature, function, or characteristic” of Plaintiff’s goods, namely, a sauce or condiment

   formed from chile peppers with the quality of being crunchy. Coach Servs. Inc. v. Triumph

   Learning LLC, 101 U.S.P.Q.2d 1713, 1728 (Fed. Cir. 2012).

          43.     As such, the term “chile crunch,” particularly the term “crunch,” as used in

   connection with Plaintiff’s goods, is merely descriptive, and, in the alternative, generic and does

   not function as a trademark.

          44.     On information and belief, beyond Trader Joe’s TRADER JOE’S Chili Onion

   Crunch, numerous third parties use the terms “crunch,” “chile crunch,” and the alternative

   spelling “chili crunch” on products identical to the genus of goods sold under the Registration,

   including since before Plaintiff used, registered, or sought to enforce the Registration of the

   CHILE CRUNCH mark. Trader Joe’s and numerous third parties continue to use “crunch,”

   “chile crunch” and the alternative spelling “chili crunch” on products identical to the genus of

   goods sold under the Registration to this day.



                                                    17
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 18 of 32




          45.     Below are numerous examples of third parties who use “chile crunch,” and the

   alternative spelling “chili crunch” on products identical to the genus of goods sold under the

   Registration, namely, condiments formed from chile peppers with the quality of being crunchy.

   The below represent only a sample of the total number of relevant goods, and others may be

   identified through further investigation.




    MOMOFUKU Chili Crunch                               DADDY MIKKS Chilli Crunch
    https://shop.momofuku.com/products/chili-           https://www.amazon.com/Daddy-Mikks-
    crunch                                              Chili-Crunch-Garlic/dp/B07X1Z33JS




                                                   18
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 19 of 32




    BLAK LABEL Chili Garlic Crunch           Garlic Chili Crunch by BOBOT
    https://www.blaklabel.com/blak-label-    https://www.facebook.com/pages/category/Food---
    catalog/chile-garlic-crunch              Beverage/Garlic-Chili-Crunch-by-Bobot-
                                             105800764515405/




                                            19
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 20 of 32




    AMOCAN Chilli Prawn Crunch                    Premium Chili Oil CHI CHI Crunch
    https://www.amocan.com/product/chilli-        https://www.amazon.com/Chi-Crunch-Natural-
    prawn-crunch-200g/                            Condiment-Delicious/dp/B07L436FDZ




    OURGANICS Crunchy Chili-Garlic in             Le Crunch Chili Oils
    Canola Oil                                    https://www.facebook.com/lecrunchchilioils/
    https://shopee.ph/OurGanics-Crunchy-Chili-
    Garlic-in-Canola-Oil-(100-grams)-
    i.74007524.1234470646




                                                 20
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 21 of 32




    Wayne’s Chili Garlic Crunch               Chef Troy’s Recipe Crunchy Garlic Chili Sauce
    https://www.facebook.com/Waynes-Chili-    https://www.amazon.com/Mishima-Crunchy-Garlic-
    Garlic-Crunch-107418944396287/            Japanese-Condiment/dp/B088TXP2FC




    Mother Yim’s Chilli Crunch                Harry’s Crunchy Chili Oil
    https://www.facebook.com/motheryims/      https://m.facebook.com/Harrys-Crunchy-Chili-
                                              Oil-104872577922150/?__nodl&_rdr


                                             21
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 22 of 32




    Chilgar Crunchy Chili Garlic                    Theresa’s Crunchy Chili Garlic in Canola Oil
    https://www.facebook.com/Chilgar-               https://www.facebook.com/Crunchy-Chili-
    Crunchy-Chilli-Garlic-115162976610752           Garlic-in-Canola-Oil-601922746901181




    S&B UMAMI TOPPING Crunchy Garlic
    with Chili Oil
    https://www.sbfoods-
    worldwide.com/products/search/036.html



          46.     Beyond the identical genus of goods sold under the Registration, numerous third

   parties have used and continue to use the terms “chile crunch” and/or “chili crunch” on goods

   throughout Class 30. The below represent only a sample of the total number of relevant goods,

   and others may be identified through further investigation.




                                                  22
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 23 of 32




    Wast Bali Cahshews Chili Crunch Cashew Nuts         Vivra Chocolate Chili Crunch Bar
    https://www.amazon.com/East-Bali-Cashews-           https://vivrachocolate.com/products/chili-
    Chili-                                              crunch-chocolate-bar
    Crunch/dp/B01MYBG50Q/ref=cm_cr_arp_d_p
    roduct_top?ie=UTF8




    Safeway Signature Select Sweet & Salty Chili        Go Wild Chili Lime Crunch
    Crunch Trail Mix                                    https://gowildfood.com/collections/frontpage/p
    https://www.safeway.com/shop/product-               roducts/chili-lime-crunch
    details.960119111.html




                                                   23
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 24 of 32




    The Snack Artist Sweet & Salty Chili Crunch     Rawxies Chili Lime Crunch
    https://www.burpy.com/tom-thumb/the-snack-      https://www.amazon.com/Rawxies-Crunch-
    artist-sweet-and-salty-chili-crunch/product-    Topper-Healthy-
    detail/1948664                                  Organic/dp/B013RTHEBI/ref=cm_cr_arp_d_p
                                                    roduct_top?ie=UTF8




                                               24
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 25 of 32




    Marimix Sweet Chili Crunch                        South Bend Chocolate Company Chili Lime
    https://www.marimix.com/sweet-chili-crunch-       Crunch
    6-pack-of-6-oz/                                   https://www.amazon.com/South-Bend-
                                                      Chocolate-Company-
                                                      Caramel/dp/B01MTD7VWB




    Ralph’s Chili Lime Crunch                         Mix’t Snacks Chili Lime Crunch
    https://www.ralphs.com/p/eat-smart-chili-lime-    https://mixtsnacks.com/chili-lime-crunch-bag
    crunch-chopped-salad-kit/0070935130338




                                                 25
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 26 of 32




    Taste Oasis Chili Crunchy Peanuts                   South Bend Chocolate Company Chili Lime
    https://www.amazon.com/Taste-Oasis-Spicy-           Chocolate Crunch
    Peanuts-Variety/dp/B07NVWYKMG                       https://sbchocolate.com/chocolates/packaged-
                                                        chocolate/crunches/chili-lime-crunch/




          47.     In addition to the foregoing, Trader Joe’s has identified at least 150 other relevant
   uses of the terms “chile crunch” and/or “chili crunch” on related products and others may be

   identified through further investigation. A chart setting forth examples of such uses is attached

   hereto as Exhibit 5.

          48.     The USPTO regularly refuses to register marks in Class 30 that consist of

   “GENERIC FOOD ITEM” + “CRUNCH” because such marks merely describe the food item

   and its inherent crunchy quality, and therefore fail to function as trademarks.

          49.     As an illustrative, but not exhaustive sample, the USPTO has refused registration

   for the following applications because they feature marks consisting of “GENERIC FOOD

   ITEM” + “CRUNCH” which merely describe the goods sold under the mark:


                                                   26
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 27 of 32




                      a. RICE CRUNCH, Application Serial No. 88/515,163;

                      b. CHOCO CRUNCH, Application Serial No. 88/495,911;

                      c. COFFEE CRUNCH, Application Serial No. 88/495,892;

                      d. PEANUT CRUNCH, Application Serial No. 88/495,861;

                      e. BUFFALO CHICKEN CRUNCH ROLL, Application Serial No.

                          87/295,684;

                      f. HOT PEPPER CRUNCH ROLL, Application Serial No. 87/300,448;

                      g. BANANA PEPPER CRUNCH ROLL, Application Serial No. 87/300,455;

                      h. CRUNCH MALLOWS, Application Serial No. 85/787,021;

                      i. SESAME CRUNCH, Application Serial No. 78/183,772;

                      j. COFFEE CRUNCH, Application Serial No. 77/097,663;

                      k. JAVA CRUNCH, Application Serial No. 77/077,180;

                      l. COOKIE CRUNCH, Application Serial No. 77/049,699.

          50.     Trader Joe’s will suffer damage if the Registration is maintained. Plaintiff is

   enforcing its contestable and arguably invalid registration against Trader Joe’s in this action.

          51.     CHILE CRUNCH should not have been allowed to register on the Principal

   Register because CHILE CRUNCH merely describes the goods sold under CHILE CRUNCH.

   The terms are generic and fail to function as a trademark. Therefore, the Registration should be

   cancelled.

          52.     Plaintiff’s trademark registration covers “CHILE CRUNCH” with “chile”

   disclaimed, meaning the enforcement of its rights is limited to substantially the same mark for

   substantially the same goods. In this case, Trader Joe’s is using “TRADER JOE’S Chili Onion

   Crunch” which is not similar to CHILE CRUNCH.

                                      FIRST COUNTERCLAIM

   DECLARATION OF NON-INFRINGEMENT OF THE CHILE CRUNCH TRADEMARK

          53.     Trader Joe’s incorporates herein by reference each and every allegation contained

   in Paragraphs 15 through 52 above, inclusive, as set forth at length.


                                                    27
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 28 of 32




          54.     By virtue of Plaintiff filing of its Complaint on August 3, 2020 in this Court, an

   actual controversy has arisen and exists between Trader Joe’s and Plaintiff within the power of

   this Court to determine pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202.

          55.     Plaintiff has directly accused Trader Joe’s of trademark infringement. Trader

   Joe’s has not infringed and is not infringing Plaintiff claimed rights to use the term CHILE

   CRUNCH as a trademark. No likelihood of confusion exists between Trader Joe’s condiment

   packaging and Plaintiff’s claimed trademarks as issued in U.S. Trademark Registration No.

   4,835,102.

          56.     By reason of the existence of an actual and justiciable controversy, Trader Joe’s is

   entitled to a declaratory judgment that the product packaging of its TRADER JOE’S Chili Onion

   Crunch does not: (i) infringe Plaintiff’s claimed trademarks to CHILE CRUNCH or any

   common law rights it might have accrued through its use of the claimed CHILE CRUNCH mark;

   (ii) violate Section 32 of the Lanham Act, 15 U.S.C. § 1114(1)(a); (iii) violate Section 43(a) of

   the Lanham Act, 15 U.S.C. § 1125(a); and/or (iv) violate any other federal, state, or common

   law.

          57.     Trader Joe’s is further entitled to attorneys’ fees under 15 U.S.C. § 1117 (a).

                                    SECOND COUNTERCLAIM

          CANCELLATION OF U.S. TRADEMARK REGISTRATION NO. 4,835,102

                                        (DESCRIPTIVENESS)

          58.     Trader Joe’s realleges and incorporates herein by reference the matters alleged in

   paragraphs 15 through 57 above, inclusive, as set forth at length.

          59.     CHILE CRUNCH is merely descriptive and fails to function as a source-

   identifying trademark on the goods identified in the Registration.

          60.     The Application should have been refused under Sections 2(e) and 2(f) of the

   Lanham Act, Act, 15 U.S.C. §§ 1052(e)–(f), and should be cancelled.

          61.     CHILE CRUNCH is not inherently distinctive.




                                                   28
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 29 of 32




          62.       CHILE CRUNCH has not acquired distinctiveness and had not acquired

   distinctiveness as of the date the Registration issued.

          63.       On information and belief, Plaintiff’s use of CHILE CRUNCH is not and has not

   been “substantially exclusive” within the meaning of Section 2(f) of the Lanham Act, 15 U.S.C.

   § 1052(f).

          64.       The Registration is not incontestable.

          65.       Trader Joe’s and third parties are entitled to continued use of the terms “chile”

   and “crunch” to describe their own goods.

          66.       Maintenance of the Registration is causing and will cause damage to Trader Joe’s

   and the public within the meaning of 15 U.S.C. § 1064 because said registration tends to create

   and maintain statutory rights in a trademark that consists of highly descriptive terms as applied

   to the goods described in said registration, which has not acquired distinctiveness and is not

   incontestable.

                                       THIRD COUNTERCLAIM

          CANCELLATION OF U.S. TRADEMARK REGISTRATION NO. 4,835,102

                                            (GENERICNESS)

          67.       Trader Joe’s realleges and incorporates herein by reference the matters alleged in

   paragraphs 15 through 66 above, inclusive, as set forth at length.

          68.       CHILE CRUNCH is generic and fails to function as a source-identifying

   trademark on the goods identified in the Registration.

          69.       Section 14(3) of the Lanham Act, 15 U.S.C. § 1064(3), authorizes the cancellation

   of a federal trademark when the mark that is the subject of that registration is the generic name of

   the goods or services for which it is registered.

          70.       A claim of acquired distinctiveness under Section 2(f) of the Lanham Act, 15

   U.S.C. § 1052(f), cannot, as a matter of law, be asserted in connection with a generic term.

          71.       The Application should have been refused under Section 2 of the Lanham Act, 15

   U.S.C. § 1052, and should be cancelled.


                                                       29
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 30 of 32




          72.     Trader Joe’s has the lawful right to use the generic terms “chili” and “crunch,”

   and the alternative spelling “chili onion crunch,” on the label of its condiment product formed

   from chile peppers and onions with the quality of being crunchy.

          73.     Maintenance of the Registration is causing and will cause damage to Trader Joe’s

   and the public within the meaning of 15 U.S.C. § 1064 because said registration tends to create

   and maintain statutory rights in a trademark that consists of generic terms as applied to the goods

   described in said registration.

                              TRADER JOE’S PRAYER FOR RELIEF

          WHEREFORE, Trader Joe’s respectfully requests that the Court enter judgment in its

   favor as follows:

          (a)     U.S. Trademark Registration No. 4,835,102 be cancelled in its entirety;

          (b)     The Complaint and each Count thereof be dismissed with prejudice;

          (c)     A declaration that Trader Joe’s use of the words “chile onion crunch” on its

          product packaging does not:

                  (i)     infringe Plaintiff’s registered trademark or any common law rights it

                  might have accrued;

                  (ii)    violate Section 32 of the Lanham Act, 15 U.S.C. § 1114(1)(a);

                  (iii)   violate Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a);

                  (iv)    violate Colo. Rev. Stat. § 6-1-101 et seq.;

                  (v)     violate Colorado common law, including as to unfair competition and

                  unjust enrichment

          (d)     A determination that this is an exceptional case under 15 U.S.C. § 1117(a) and an

                  award of costs, disbursements, and reasonable attorneys’ fees to Trader Joe’s

                  assessed against Plaintiff; and

          (e)     An award of such other and further relief as the Court may deem just and proper.




                                                    30
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 31 of 32




   DATED: November 2, 2020


                                                       Respectfully submitted,

                                                       O’MELVENY & MYERS LLP



                                                       /s/ Brian Berliner
                                                       Brian Berliner
                                                       400 South Hope Street
                                                       18th Floor
                                                       Los Angeles, CA 90071
                                                       Telephone: (213) 430-2600
                                                       Facsimile: (213) 430-2601

                                                       Scott W. Pink
                                                       2765 Sand Hill Road
                                                       Menlo Park, CA 94025-7019
                                                       Telephone: (650) 473-2600
                                                       Facsimile: (650) 473-2601

                                                       Counsel for Defendant and Counterclaimant
                                                       Trader Joe’s Company

                               DDD Civ. P.S. III(A)(4) Certification

          I hereby certify that the foregoing pleading complies with the type-volume limitation set

   forth in Judge Domenico’s Practice Standard III(A)(1).



                                                       By: /s/ Brian Berliner
                                                       Brian Berliner

                                                       400 South Hope Street
                                                       18th Floor
                                                       Los Angeles, CA 90071
                                                       Telephone:    +1 213 430 6000
                                                       Facsimile:    +1 213 430 6001

                                                       Attorneys for Defendant,
                                                       Trader Joe’s Company




                                                  31
Case 1:20-cv-02281-DDD-KLM Document 21 Filed 11/02/20 USDC Colorado Page 32 of 32




                                         Certificate of Service

           I hereby certify that on this 2nd day of November 2020, a true and correct copy of the

   above and foregoing Answer and Counterclaims was filed electronically with the Clerk of Court

   using the CM/ECF system, which will send notification of such filing to the attorneys of record

   for Plaintiff:


   Stewart Drake Cables
   John Louis Skari, Jr.
   Hassan & Cables, LLC
   1035 Pearl Street, Suite 200
   Boulder, CO 80302
   303-249-9994
   Fax: 303-957-1971
   Email: stewart@hassancables.com
   Email: john@hassancables.com

   Christopher J. Day
   Law Office of Christopher Day
   9977 North 90th Street, Suite 155
   Scottsdale, ARIZONA UNITED STATES 85258
   602-258-4440
   Fax: 602-258-4441
   Email: chris@daylawfirm.com




                                                        /s/       Andrew M. Levad________
                                                                  Andrew M. Levad




                                                   32
